Citation Nr: 1727093	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-15 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular evaluation for fibromyalgia.

2.  Entitlement to an extraschedular evaluation for irritable bowel syndrome (IBS).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January to May 1989 and from July to December 1991; during the Veteran's second period of service, she is shown to have service in the Persian Gulf from July to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, June 2009, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was initially before the Board in May 2013, at which time it was remanded for the Veteran to be scheduled for a Board hearing.  The Veteran testified at a Board hearing before one of the undersigned Veterans Law Judges in August 2014.  

Following that hearing, the Board remanded the case in October 2014 for additional development.  This case was last before the Board in January 2016, at which time it was remanded in order for the Veteran to be scheduled for a second Board hearing, which she requested in a December 2015 correspondence.  

Subsequently, the Veteran testified at a second Board hearing before another of the undersigned Veterans Law Judges in April 2016.  During this hearing, the Veteran waived her right to a third hearing before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  

In August 2016, the Board awarded increased schedular evaluations for the Veteran's fibromyalgia and IBS disabilities.  The Board considers those issues to be final at this time and they will no longer be addressed in this decision.  
Additionally, in August 2016, the Board bifurcated the extraschedular evaluation claims from the schedular evaluation claims for fibromyalgia and IBS, see Brambley v. Principi, 17 Vet. App. 20, 24 (2003), and remanded the extraschedular and TDIU issues for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not raised the issue of extraschedular evaluation for either fibromyalgia or IBS, nor is extraschedular evaluation reasonably raised by the record.

2.  Throughout the appeal period, the Veteran's service-connected disabilities do not preclude her from obtaining and maintaining substantially gainful employment consistent with her education and work history.  


CONCLUSIONS OF LAW

1.  The issues of entitlement to extraschedular evaluation for fibromyalgia and IBS are dismissed.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2016); Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017); Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016)

2.  The criteria for establishing entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extraschedular Evaluations for Fibromyalgia and IBS Disabilities

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  Furthermore, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  

In this case, the Veteran has not raised the issues of entitlement and/or applicability of extraschedular evaluations under 38 C.F.R. § 3.321, nor have these issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  Therefore, the Board dismisses these issues at this time.  

Entitlement to TDIU

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was sent to the Veteran in November 2009 and October 2014 letters.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, private treatment records, VA Vocational Rehabilitation and Counseling records as well as the Veteran's Social Security Administration (SSA) disability claim records are associated with the claims file.  VA provided relevant examinations of the Veteran's fibromyalgia and IBS disabilities most recently in April 2015 and her psychiatric disability in February 2017; those examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran has been assigned at least one disability evaluated as 40 percent disabling with a combined evaluation of 70 percent disabling or greater throughout the appeal period.  Accordingly, she has met the schedular criteria for TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).  Therefore, the sole question before the Board is whether the Veteran's service-connected disabilities-fibromyalgia, IBS and depressive disorder-preclude her from obtaining and maintaining substantially gainful employment since October 30, 2009-the first day on which she has been service-connected for any disabilities.  The Board finds that such is not the case.  

In November 2008, the Veteran submitted a TDIU application, VA Form 21-8940, in which she indicated that she had 4 years of high school education.  She further indicated that her work experience including telemarketing for 3 months and as a therapist for 2 months in 2007.  

In May 2010, the Veteran underwent VA examinations of her IBS and fibromyalgia.  After physical examination, the examiner noted that the Veteran's fibromyalgia resulted in a lack of stamina, weakness or fatigue, and pain.  The examiner noted that her occupation would be significantly affected, requiring the assignment of different duties.  With regards to her IBS, the examiner indicated that disability had no significant effects on the Veteran's occupation.

The Veteran underwent a VA psychiatric examination in July 2010.  She was assigned a 68 GAF score.  The examiner noted that the Veteran's signs and symptoms only resulted in transient or mild impairments with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran stated that she would be unable to deal with the pressure of employment and that she got into arguments with coworkers and customers when she last worked; the examiner noted that the Veteran stated that she had "anger dyscontrol interfering with [her] ability to maintain adequate interpersonal relationships."

In an August 2010 record, the Veteran was encouraged to walk and exercise more in order to treat her fibromyalgia.  In February 2011 VA treatment record, the Veteran reported having fibromyalgia, chronic fatigue and a headache, all of which affected her sleep and her mood (made her irritable) daily.  She reported that most days were spent in bed and that she has friends that help with cooking and household chores.  It was stressed to her at that time that it was important to increase her activity.  

In a September 2011 VA neuropsychology consultation, it was noted that the Veteran was currently enrolled in school, although it took her a significant amount of time and repetition to learn new information.  She reported benefitting from tutoring and a reduced work load, as accommodations given to her by the school.  

The Veteran underwent another VA psychiatric examination in October 2012.  At that time, the examiner noted that the Veteran had fibromyalgia and that the pain was "debilitating" and her "poor coping skills and stress reduce[d] the ability" to adapt.  It was further noted that the Veteran had problems at work due to a personality disorder from PTSD experiences.  The examiner indicated that the Veteran's fibromyalgia resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation; her other psychiatric disorders, including both her service-connected depressive disorder and nonservice-connected PTSD and personality disorder, resulted in only occupational and social impairment with reduced reliability and productivity.  

The examiner noted the Veteran's high school education, and that she was taking an associate's degree program on line at that time in medical office management.  The Veteran reported that she had been unable to find employment at that time for many years; she last worked as a home healthcare companion in 2006-2007, but left that employment due to arguments with coworkers and being depressed with a lack of motivation.  The examiner concluded in the examination report that the Veteran reported "significant depression and pain from fibromyalgia and often remain[ed] in bed but also note[d] stress related to her son and husband which she trie[d] to avoid by staying in bed."  

In a March 2013 VA psychology treatment record, the Veteran was noted to have increased pain; she reported that the increased pain resulted in her dropping things, difficulty falling and staying asleep, and experiencing low energy.  She also noted that for the last three years she had been taking online college classes and that she recently began volunteering in an outreach facility for the homeless 5 hours a day 5 days a week in order to move towards employment.  The Veteran did report, however, that the volunteer coordinator had suggested decreasing her hours due to increased pain behaviors.  

In an October 2013 VA treatment record, the Veteran reported that she experienced weekly a feeling of being overwhelmed by the "weight" of pain/depression which caused her not to function well; the treating physician, however, noted that she had more functional than dysfunctional days.

In a December 2013 letter from her volunteer employer, it was noted that the Veteran volunteered from March 5, 2013 through September 30, 2013 at that facility.  "Because of her physical and mental disabilities, we had to suspend all work related activities . . . indefinitely.  Her disabilities have rendered her unable to perform day-to-day duties and responsibilities."  

In an updated December 2013 VA Form 21-8940, the Veteran indicated that she was currently enrolled in school to obtain an associate's degree, although she was on a "reduced work tolerance as determined by [her] physician."  

In March 2015, the Veteran underwent another VA psychiatric examination.  The examiner characterized the Veteran's occupational and social impairment as with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She noted that there was no change since the last examination.  That examiner noted that, despite subjective complaints of worsening symptoms there were no objective findings to support a significant increase in depressive symptomatology or severe impairment in social and occupational functioning due to depressive disorder that would render the Veteran incapable of work should she so choose.  The examiner also noted that when there is significant exaggeration, over-endorsement or feigning of symptoms, as was indicated by the psychological assessment measure administered, the validity of Veteran's responses throughout the examination became suspect.  The examiner further noted that there was no evidence to suggest difficulty with attention and concentration during the evaluation and that the Veteran was able to maintain focus and resist distractions from environmental factors as well as reconstruct details of recent and remote past in an accurate fashion without the benefit of notes or prompts.  

The examiner stated that the Veteran's ability to sustain concentration to task persistence and pace was considered mildly impaired and her ability to respond appropriately to changes in the work setting and make simple work-related decisions was considered moderately impaired.  The examiner observed that although the Veteran's self-report of her ability to respond appropriately to coworkers, supervisors, or the general public would reflect moderate impairment, her behavior at the examination was appropriate and she was able to interact with office staff and the examiner.  The examiner further noted that based upon the Veteran's self-report, the Veteran's ability to retain instructions as well as sustain concentration to perform simple tasks is considered mildly impaired but that she was observed being able to complete a lengthy computerized psychological testing to completion with minimal difficulty.  The examiner summarized by noting that although the Veteran subjectively claims impairment in social and occupational functioning, there are no objective findings to support a significant increase in symptomatology.

In April 2015, the Veteran underwent a VA examination of her IBS and fibromyalgia.  Regarding her IBS, the Veteran reported that she was able to go out to the movies or a restaurant, although she stayed home more than we went out.  The examiner indicated that the only functional impact with respect to the Veteran's IBS would that she would need to be close to a restroom at her place of employment.  

Respecting the Veteran's fibromyalgia, she reported daily non-stop achy pain in several areas of her body.  The examiner noted that the only functional impact with regards to the Veteran's fibromyalgia is that the Veteran felt "she would be irritable and moody if she worked."  The examiner additionally noted that the sleep disturbance reported by the Veteran in conjunction with her fibromyalgia could be easily accounted for by her nonservice-connected sleep apnea and not her service-connected fibromyalgia.  

The Veteran underwent another VA psychiatric examination in February 2016, at which time the examiner indicated that the Veteran's psychiatric symptomatology overlapped and could not be separated without mere speculation; the examiner assessed the Veteran's overall functional impairment due to her psychiatric symptoms was as occupational and social impairment with reduced reliability and productivity.  Respecting employability, that examiner concluded that: 

The [V]eteran's ability to understand and follow instructions is considered not profoundly impaired.  The [V]eteran's ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.  The [V]eteran's ability to sustain concentration to task persistence and pace is considered mildly impaired.  The [V]eteran's ability to respond appropriately to coworkers, supervisors, or the general public is considered moderately impaired.  The [V]eteran's ability to respond appropriately to changes in the work setting is considered moderately impaired.  Mental condition does not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodates physical limitations.

In the Veteran's April 2016 hearing, she testified that her IBS makes her "leery" about going out in public due to having accidents on herself.  She stated that she would "rather be home because [she] know[s her] bathroom . . . but in []public, it may be occupied or something."  The Veteran also indicated that normal activity during the day exacerbated her fibromyalgia and she needed to rest or lie down.  

The Veteran further testified that she last worked in a clerical position in approximately 2006; she also indicated that she had worked in an assembly line position in the past.  She reported that she changed jobs a lot due to problems with coworkers and depression.  The Veteran additionally stated that she participated in VA Vocational Rehabilitation and Counseling services and received an associate's degree; she, however, took 4 years to obtain that degree due to experiencing stress respecting assignments and relational problems, which led to her doctor reducing her work hours.  

The Veteran finally underwent a VA psychiatric examination in February 2017.  That examiner indicated that the Veteran's pain due to her fibromyalgia is a significant factor in the Veteran's mood and impairs her ability to function.  Regarding her psychiatric functional impairments, the Veteran's occupational and social functioning was assessed as impairment with reduced reliability and productivity.  The examiner indicated as follows:  

The [V]eteran's ability to understand and follow instructions is considered not impaired.  The [V]eteran's ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.  The [V]eteran's ability to sustain concentration to task persistence and pace is considered moderately impaired.  The [V]eteran's ability to respond appropriately to coworkers, supervisors, or the general public is considered moderately impaired.  The [V]eteran's ability to respond appropriately to changes in the work setting is considered moderately impaired.

During the examination, the Veteran reported that she last worked in 2006 with a history of many different types of jobs.  The Veteran reported that she wanted to volunteer but was turned down due to her past record of violating probation and that the state granted her an exemption, although the federal government had not.  She reported that "[e]ven Hospice turned her down" and she felt hopeless as a result.  Regarding her psychiatric symptoms, the Veteran was able to complete her activities of daily living, such as feeding, grooming bathing, or walking.  The Veteran also did not report any problems with managing finances, shopping, handling transportation, or managing medications and/or housework and basic home maintenance.  With regards to her pain and fibromyalgia, the examiner noted that the Veteran did not have transportation and therefore relied on public transportation and walking; the examiner noted that this took all of her energy.  

The Board has reviewed the balance of the private and VA treatment records which are associated with the claims file.  Generally, those records document continued treatment respecting several service-connected and nonservice-connected disabilities.  

The Board has also reviewed the documents associated with the claims file from SSA.  Those records generally document statements from the Veteran substantially similar to her reports of functional limitations during her VA examinations for her service-connected IBS, fibromyalgia, and psychiatric disabilities.  Ultimately, SSA benefits were denied in a February 2011 decision due to the Veteran not demonstrating that she had a disability from 2000 through 2003; the decision does not speak to whether the Veteran's service-connected disabilities rendered her unemployable during the relevant period on appeal at this time.  

Finally, in November 2010, the Veteran sought VA Vocational Rehabilitation and Counseling services; it appears that the Veteran's participation in that program was discontinued in September 2015, as she was found to be unable to benefit from return-to-work service and did not appear to have any independent living needs at that time.  

The Veteran began pursuing an associate's degree in Medical Office Management in November 2010 with an online institution, as noted above.  In June 2011, the Veteran's VA doctor stated that the Veteran was receiving medical care for chronic pain and PTSD, with which she experienced ongoing pain and anxiety symptoms which worsened with stress.  That doctor opined that she would benefit from a "reduction in class hours while remaining on full-time status to help with stress reduction."  In a February 2013 addendum, the Veteran's VA physician indicated that she on a reduced work tolerance plan of 20 hours per week.  It was noted that such was due "to service connected disabilities, school was adding more stress.  Voc[ational] Rehab[ilitation] counselor recommended reduced low tolerance work schedule.  Was taking on full school schedule, but dropped to one class."  The Veteran completed the program on a reduced work tolerance plan in July 2014.  

In an August 2014 VA Form 28-1905d, the counselor working on the Veteran's case indicated that the Veteran had graduated from her program, although she was now "questioning whether she wants to work []because she is working towards [a TDIU] claim.  [The] Veteran expressed interest in the Guardian Ad Litem Volunteer program or part time work."  

Subsequently, the Veteran was scheduled for a meeting with her counselor in August 2015, during which it was noted that she initially planned to volunteer for hospice, although after receiving payments from VA, she decided that she could only volunteer 3-4 hours a week and was no longer interested in pursuing employment services.  During the meeting, the Veteran stated that she did not intend on returning to work and that she was also not volunteering at that time; she was spending her time attending mental health appointments or seeing her doctors about chronic pain.  The Counselor indicated that she could not find that the Veteran was unable to return to work; the Veteran "appear[ed] unmotivated more than infeasible, and she stated she just want[ed] to have more things to do during the day."  

In September 2015, the counselor discontinued the Veteran from VA Vocational and Rehabilitation Counseling services.  The counselor noted that the Veteran began services in September 2010 and was able to complete her program in July 2014 under a reduced work tolerance plan.  The counselor noted that the Veteran initially planned on working part time with hospice, but ultimately told the employment counselor she was not looking to work more than 4 hours per week due to her disability conditions.  The counselor noted that review of the Veteran's medical records did not provide enough evidence for the counselor to declare a vocational goal was not feasible.  The counselor noted that the Veteran indicated she was looking for positive ways to spend her day that are not as stringent as working.

Based on the foregoing evidence, the Board cannot find that entitlement to TDIU is warranted in this case.  Although the Veteran reports significant symptoms from her service-connected disabilities and that these symptoms preclude substantially gainful employment, the evidence of record does not support this contention.  The record indicates that the Veteran's service-connected symptoms would reduce her reliability and productivity in an occupational setting, but there has been no finding by any VA examiner that her symptoms would preclude substantially gainful employment.

Although the May 2010 VA examiner indicated that the Veteran's fibromyalgia would significantly impact employment and require assignment of different duties, it is entirely unclear what duties the examiner was referring to, because the Veteran reported in a 2008 application that she had not worked since 2007 - therefore, at the time of the 2010 examination, the Veteran was not performing any employment duties.

Additionally, with respect to the impact the Veteran's fibromyalgia would have on her ability to obtain and maintain substantially significant employment, although several examination reports indicate the Veteran's pain from fibromyalgia was "debilitating" and that using public transportation to get to work used all of her energy, the Board notes that August 2010 records show the Veteran was actually encourage to walk and exercise more to treat her fibromyalgia and that she was told to increase her activity.  Additionally, although the Veteran reported staying in bed because of her fibromyalgia, the October 2012 VA examiner noted that the Veteran also reported staying in bed to avoid stress related to her son and husband.  

Importantly, the March 2015 VA examiner noted that the Veteran's subjective reports of symptoms were inconsistent with her objective presentation.  The examiner noted that psychological assessment measures administered demonstrated significant exaggeration, over-endorsement or feigning of symptoms, which rendered the validity of Veteran's responses throughout the examination suspect.  The examiner found that the Veteran's psychiatric symptoms resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  That examiner concluded that, despite subjective complaints of worsening symptoms, there were no objective findings to support a significant increase in depressive symptomatology or severe impairment in social and occupational functioning due to depressive disorder that would render the Veteran incapable of work should she so choose.  

Although the Veteran's volunteer employer noted that she was let go after approximately 6 months due to her physical and mental disabilities preventing her from performing day-to-day duties and responsibilities, the Board notes that the volunteer employer's statements appear to consider both service-connected and nonservice-connected disabilities and the Board is unable to parse the functional impairments of solely the service-connected disabilities as related to the Veteran's inability to perform that particular volunteer job based on the employer's statement.  It is also unclear if the employer's assessment of the Veteran's abilities was based on any objective criteria or simply on the Veteran's subjective reporting of her limitations, which has been called into question by the March 2015 VA examiner, which noted the Veteran over-reported symptoms.

This is consistent with the VA Vocational Rehabilitation records which demonstrate that the counselor could not find that the Veteran was unable to work because of her disabilities and rather that the counselor found the Veteran appeared to be unwilling to work, rather than unable to work.  In fact, the record reflects that the Veteran admitted that she was questioning whether she wanted to work because she was working towards a TDIU claim and that while she initially planned to volunteer for hospice, after receiving payments from VA, she decided that she could only volunteer 3-4 hours a week and was no longer interested in pursuing employment services.  During that same meeting, the Veteran stated that she did not intend on returning to work.

Regarding the Veteran's IBS, that disability would only restrict her to being near a restroom and not from substantially gainful employment.  

Regarding the Veteran's claims of mood and irritability with customers and co-workers, the VA examiners routinely found that the Veteran was only moderately impaired in that aspect of employment.  In fact, the record demonstrates that the Veteran worked closely with the VA Vocational Rehabilitation and Counseling staff, and as a volunteer at times throughout the appeal period without any documented incidents of an inability to interact with customers or co-workers.  

Consequently, the Board is unable to find that the Veteran is precluded from obtaining and maintaining substantially gainful employment by virtue of service-connected disability in this case.  Although there is psychiatric impairment with reduced reliability and productivity and pain associated with her fibromyalgia with effects on her motivation, mood, and energy level-as well as the restriction to be close to a restroom due to her IBS, such does not demonstrate an inability to pursue gainful employment.  

Accordingly, entitlement to TDIU throughout the appeal period is denied.  See 38 C.F.R. §§ 3.102, 4.16.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The issues of entitlement to extraschedular evaluations for fibromyalgia and IBS are dismissed.  

Entitlement to TDIU is denied.  



____________________________                 ______________________________
              K. PARAKKAL		            JAMES L. MARCH
           Veterans Law Judge,  	         	           Veterans Law Judge,
       Board of Veterans' Appeals		      Board of Veterans' Appeals



____________________________________
M. HYLAND
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


